OPINION — AG — ** LEGAL NOTICES — PUBLICATION — NEWSPAPER ** BECAUSE OF FIRE (25 Ohio St. 106 [25-106]), ON REGULAR ISSUE, OR TWO CONSECUTIVE REGULAR ISSUES (BUT NO MORE THAN TWO CONSECUTIVE REGULAR ISSUES) OF A WEEKLY NEWSPAPER ARE PRINTED OUTSIDE THE COUNTY WHERE SUCH NEWSPAPER, UNDER ITS SECOND CLASS MAIL PERMIT, IS DELIVERED TO THE UNITED STATES MAILS, THE SITUATION, INSOFAR AS SAID STATUTE IS CONCERNED, IS EXACTLY THE SAME AS THOUGH, FOR THE SAME REASON, SUCH ISSUE OR ISSUES WERE NOT PRINTED OR PUBLISHED AT ALL; THAT, ALTHOUGH, UNDER SUCH CIRCUMSTANCES, THE PRINTING, OUTSIDE SUCH COUNTY OF SUCH ISSUE OR ISSUES WOULD NOT INVALIDATE A COUNTY NOTICE, ADVERTISEMENT OR PUBLICATION, THE ' FIRST PUBLICATION OF WHICH WAS THEREAFTER MADE ' IN SUCH NEWSPAPER, THE PUBLICATION OF ISSUES PRINTED OUTSIDE SUCH COUNTY COULD 'NOT' BE COUNTED AS A PROPER PUBLICATION THEREOF, AND THAT, IF, BECAUSE OF FIRE MORE THAN TWO CONSECUTIVE REGULAR ISSUES OF A WEEKLY NEWSPAPER ARE NOT PRINTED AT ALL, OR ARE PRINTED OUTSIDE THE COUNTY OF SUCH NEWSPAPER, UNDER ITS SECOND CLASS MAIL PERMIT, IS DELIVERED TO THE UNITED STATES MAILS, OR SOME COMBINATION THEREOF, THE FAILURE OT PRINT THE THIRD OF SUCH ISSUES IN SUCH COUNTY, WHETHER SUCH ISSUES NOT BE PRINTED AT ALL OR BE PRINTED OUTSIDE THE COUNTY, WOULD BREAK THE CONTINUITY REQUIRED BY SAID SECTION AND INVALIDATE SUCH A NOTICE, THE FIRST PUBLICATION OF WHICH WAS MADE IN SUCH THIRD ISSUE OR IN ANY SUBSEQUENT ISSUE PRIOR TO THE TIME WAS REQUIRED CONTINUITY IN EACH OF THE FOUR PARTICULARS SPECIFIED IN SAID SECTION HAD AGAIN BEEN BUILT UP. (LEGAL NOTICES) CITE: 25 Ohio St. 102 [25-102], 25 Ohio St. 106 [25-106] (JAMES C. HARKIN)